Citation Nr: 1336669	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for defective vision.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a left arm disorder.

8.  Entitlement to service connection for a right arm disorder.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In May 2013, the Veteran was afforded his requested Board hearing before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

In March 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claims of entitlement to service connection for bilateral shin splints.  However, a subsequent November 2012 rating decision granted those claims.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, a remand is required because at his Board hearing, the Veteran testified that he had recently applied for Social Security Administration (SSA) Supplemental Security Income (SSI) based on the disorders currently on appeal.  The SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AMC should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from federal facilities.

Additionally, the Veteran's DD-214 Form is not currently contained in the claims file.  This document may contain additional pertinent information regarding the Veteran's active military service.  Upon remand, this document should be obtained and associated with the claims file.

Further, since filing his new and material evidence claims, the Veteran has not received a proper duty notice letter from the RO.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2009 letter provided the incorrect dates of the Veteran's prior denials.  The Veteran's defective vision claim was previously denied by the Board in a September 2004 decision (not May 2002 as stated in the letter).  His bilateral hearing loss claim was also previously denied by the Board in an August 2005 decision (not May 2002 as stated in the letter).  Therefore, on remand, the Veteran should be provided with a notice letter that clearly explains the basis of the prior denials, and what specific evidence is required to substantiate the element or elements needed to establish those service connection claims.

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Dallas, Texas, are dated from August 2012, as shown on the Veteran's Virtual VA paperless claims file.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Dallas, Texas, VAMC, since August 2012.

Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain the Veteran's DD-214 Form. 

If the DD-214 Form cannot be located, a written statement to that effect should be requested for incorporation into the record.

3.  The Veteran should be provided with a proper notice letter in accordance with Kent, supra.  The VCAA notice should advise the Veteran of the evidence and information necessary to reopen his claims for defective vision and bilateral hearing loss, and of the reasons and bases of the prior September 2004 and August 2005 Board denials.

4.  Request from SSA a copy of its determination on the Veteran's claim for SSI benefits, as well as copies of all medical records underlying its recent determination.  In requesting these records, the AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c).  All records and/or responses received should be associated with the claims file.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


